EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Ricardo Claps on September 2, 2021.

The application has been amended as follows: 

In the Claims:

(Currently Amended) A system, comprising:
at least one computer-readable media storing instructions; and
one or more hardware processors coupled to the at least one computer-readable media and configured to execute the instructions to cause the system to perform operations, the operations comprising:
obtain a notification that a ticket of a ticket holder for a first seat to an event at a venue is not available;
generate a proximity matrix based on a seat map of a venue that identifies a proximity score for each seat in the seat map based on a proximity of each seat to the first seat that is not available;
generate one or more rules based on the proximity matrix and an attribute of the venue;
receive a purchasing history of a ticket holder from a database of an on-line marketplace;
compare one or more attributes of the unavailable ticket to the one or more rules and to the purchasing history; 

in response to obtaining the notification and performing the comparison, determine a one or more substitute tickets for second seats to the event in the 
obtain a confidence level for each of the one or more substitute tickets based on a likelihood of the ticket holder to accept each of the one or more substitute tickets; and
in response to one of the one or more substitute tickets having a confidence level that does not satisfy a threshold, direct the one or more substitute tickets to the ticket holder.

(Currently Amended) The system of claim 1, wherein in response to all of the one or more substitute tickets having a confidence level that does not satisfy the threshold, the one or more substitute tickets is directed to the ticket holder instead of the system automatically accepting one of the one or more substitute tickets that have a confidence level that satisfies the threshold.

(Currently Amended) The system of claim 1, 

(Currently Amended) The system of claim [[3]]1, wherein the operations further comprise:
obtain a selection by the ticket holder of the one or more substitute tickets; and
update the purchase history of the ticket holder based on the selection by the ticket holder.

(Currently Amended) The system of claim 1, 

(Currently Amended) The system of claim [[5]]1, wherein the operations further comprise adapt the one or more rules based on an event genre of the event, wherein the one or more substitute tickets to the event are determined using the as adapted.

(Original) The system of claim 1, wherein the operations further comprise compute the confidence level for each of the one or more substitute tickets based on an estimation from a personalized rule set associated with event preferences of the ticket holder.

(Currently Amended) A method performed on a server, comprising:
obtaining a notification that a ticket of a ticket holder for a first seat to an event at a venue is not available;
generating a proximity matrix on the server based on a seat map of a venue that identifies a proximity score for each seat in the seat map based on a proximity of each seat to the first seat that is not available;
generating one or more rules based on the proximity matrix and an attribute of the venue;
receiving a purchasing history of a ticket holder from a database of an on-line marketplace;
comparing one or more attributes of the unavailable ticket to the one or more rules and to the purchasing history;

in response to obtaining the notification and performing the comparison, determining, on the server, a one or more substitute tickets for second seats to the event in the venue based on one or more attributes of the first seat, one or more attributes of the second seats, and information from the proximity matrix with respect to the first seat;

in response to one of the one or more substitute tickets having a confidence level that does not satisfy a threshold, directing the one or more substitute tickets to the ticket holder.

(Currently Amended) The method of claim 8, wherein in response to all of the one or more substitute tickets having a confidence level that does not satisfy the threshold, the one or more substitute tickets is directed to the ticket holder instead of automatically accepting one of the one or more substitute tickets that have a confidence level that satisfies the threshold.

(Currently Amended)  The method of claim 8, 

(Currently Amended) The method of claim [[10]]8, further comprising:
obtaining a selection by the ticket holder of the one or more substitute tickets; and
updating the purchase history of the ticket holder based on the selection by the ticket holder.

(Currently Amended) The method of claim 8, 

(Currently Amended) The method of claim [[12]]8, further comprising adapting the one or more rules based on an event genre of the event, wherein the one or as adapted.

(Original) The method of claim 8, further comprising computing the confidence level for each of the one or more substitute tickets based on an estimation from a personalized rule set associated with event preferences of the ticket holder.

(Currently Amended) A non-transitory, computer-readable medium, configured to store instructions that when executed by a system cause the system to perform operations, the operations comprising:
obtain a notification that a ticket of a ticket holder for a first seat to an event at a venue is not available;
generate a proximity matrix based on a seat map of a venue that identifies a proximity score for each seat in the seat map based on a proximity of each seat to the first seat that is not available;
generate one or more rules based on the proximity matrix and an attribute of the venue;
receive a purchasing history of a ticket holder from a database of an on-line marketplace;
compare one or more attributes of the unavailable ticket to the one or more rules and to the purchasing history;

in response to obtaining the notification and performing the comparison, determine a one or more substitute tickets for second seats to the event in the venue based on one or more attributes of the first seat, one or more attributes of the second seats, and information from the proximity matrix with respect to the first seat;
obtain a confidence level for each of the one or more substitute tickets based on a likelihood of the ticket holder to accept each of the one or more substitute tickets; and
or more substitute tickets to the ticket holder.

(Currently Amended) The non-transitory, computer-readable medium of claim 15, wherein in response to all of the one or more substitute tickets having a confidence level that does not satisfy the threshold, the one or more substitute tickets is directed to the ticket holder instead of automatically accepting one of the one or more substitute tickets that have a confidence level that satisfies the threshold.

(Currently Amended) The non-transitory, computer-readable medium of claim 15, 

(Currently Amended) The non-transitory, computer-readable medium of claim [[17]]15, wherein the operations further comprise:
obtain a selection by the ticket holder of the one or more substitute tickets; and
update the purchase history of the ticket holder based on the selection by the ticket holder.

(Currently Amended) The non-transitory, computer-readable medium of claim 15, 

(Currently Amended) The non-transitory, computer-readable medium of claim [[19]]15, wherein the operations further comprise adapt the one or more rules based on an event genre of the event, wherein the one or more substitute tickets to the event are determined using the as adapted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are directed to eligible subject matter because they recite a combination of additional elements (server/processor/medium, separate online marketplace database, and a particularly generated data structure (proximity matrix) which is in turn used to create rules for the computer) that, viewed together as a whole with the other limitations, integrate the abstract commercial aspects into a practical application.  Additionally, none of the closest prior art cited teaches the particular limitations in a reasonable combination.  See also the prosecution history of the parent application 14/586,220.  There is no double patenting issue because although the beginnings of the claims are similar, the result of the confidence factor analysis is the opposite from the parent application.  Examiner is interpreting the final limitation not to be conditional, and requiring a determination that one or more substitute tickets has a confidence level that does not satisfy a threshold.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kowal, et al., U.S. Pat. Pub. No.  2004/0158536 (Reference A of the attached PTO-892) relates to ticket comparison and substitution, including thresholds (¶ 0134).
Moe, et al., The Role of Price Tiers in Advance Purchasing of Event Tickets, Journal of Service Research, Vol. 12, No. 1, Aug. 2009, pgs. 73-86 (Reference U of the attached PTO-892) relates to ticket comparison and substitution.
Zhao, et al., A Dynamic Model for Airline Seat Allocation with Passenger Diversion and No-Shows, Transportation Science, Vol. 35, No. 1, Feb. 2001 pgs. 80–98 (Reference V of the attached PTO-892) relates to ticket comparison and substitution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628